EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 (AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002) In connection with this Annual Report of Sionix Corporation (the “Company”) on Form10-K for the period ended September30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, David R. Wells, President and Chief Financial Officer of the Company, certify to my knowledge and in my capacity as an officer of the Company, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and, 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods expressed in the Report. Date: January 7, 2011 /s/ David R. Wells David R. Wells President, Chief Financial Officer, and Principal Financial and Accounting Officer
